DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Claims 16 and 17 have been amended. Claims 1-19 are currently pending. 

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed 10/24/2022, with respect to the rejection(s) of claim(s) 8, 11, and 12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) and claim(s) 1-7, 9-10, and 13-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Talvitie (US 2021/0232327).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544) and further in view of Talvitie (US 2021/0232327).

Regarding claim 1, Circello teaches a direct memory access (DMA) controller (Fig. 1, 24, DMA Controller) configured to access a memory containing a secure area (Fig. 1, 23, Memory can only be accessed by a privileged request, thus is it secure; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23), the DMA controller comprising: a DMA channel (Fig. 1, 41, DMA Channel); a mode register configured to store a register value (Fig. 3, DCRx Configuration Register used for DMA Transfer; Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx), wherein when the register value is a first value, the DMA channel operates in a secure mode (Fig. 3, CHARSx_S Field in Register DCRx changes DMA channel security mode based on value input into register such as [P,U] Provides a Privileged Mode; Paragraph 0042, field CHARSx_S (CHannel Access Request Security Slave) indicates the security level associated with a channel), and when the register value is a second value, the DMA channel operates in a non-secure mode (Fig. 3, CHARSx_S with [U,N] value changes to user non-secure mode; Paragraph 0019, a more secure operating mode than either user secure mode or user nonsecure mode); a configuration interface (Fig. 1, 34, Access Protection Unit Provides a Configuration Interface to the DMA Registers) configured to receive a control command (Fig. 1, Access Protection Unit 34 (i.e. configuration interface) receives access requests (i.e. control command) from processor 21; Paragraph 0040, Access requests received from masters are qualified by an access protection unit 34); and configured to set the register value of the mode register according to the control command (Fig. 6, 312, Access Protection Unit 34 (i.e. configuration interface) Enables Privileged Write Request to Store State Value Into Register CHARS1_S; Paragraph 0065, access request is allowed to proceed by virtue of… the validation criteria implemented by module 34… Thus, field CHARS1_S is updated to state [U,S]); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area (Fig. 4, 121, Privileged Access Requests from DMA Channel 41 are Allowed to Access Memory via M23[Addr2]).
Cirecello teaches setting configuration registers for DMA that affects a privilege level of the DMA channel. Circello does not explicitly teach a control circuit that sets the register value in response to the control command. 
Chun teaches a DMA controller (Fig. 1, 200) configured to access a memory (Fig. 1, Memory 311-328; Paragraph 0030, DMAC 200 controls the DMA channels so that data are transmitted directly between the data storage devices 311 to 318 and 321 to 328), the DMA controller comprising: a configuration interface configured to receive a control command (Fig. 2, Interfaces 201 and 202 Receive Control Commands from Processors); and a control circuit (Fig. 2, 213, Register Setting/Controlling Block) coupled to the DMA channel (Fig. 2, Register Setting/Controlling Block 213 Coupled to DMA Channels 220) and configured to set the register value of the mode register according to the control command (Processors store Control Data Into Registers via Control Circuit 213; Paragraph 0039, first and second register setting/controlling block 213 and 214 store data received from the respective processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Chun and include a control circuit that allows the writing of register configuration data to multiple groups of registers of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow setting of multiple DMA channels via a single control circuit (See Chun: Paragraph 0032), thus reducing the transmission load when configuring the DMA channels (See Chun: Paragraph 0045).
Circello does not explicitly teach a memory containing a non-secure area, and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area.
Talvitie teaches a memory containing a secure area and a non-secure area (Fig. 1, 14, Memory with Non-Secure Region & Fig. 2, 18, Non-Secure Region; Paragraph 0051, memory 14 is divided into different logical areas… some of these memory registers 16 collectively form a non-secure memory area 18, while others form a secure memory area 20); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area (Paragraph 0057, if the DMA-capable hardware module 8 has the elevated privilege level ‘1’, the DMA-capable hardware module 8 can access both the non-secure memory area 18 and the secure memory area 20), and when the DMA channel (Fig. 1, 8, DMA Hardware) is operating in the non-secure mode (DMA Channel has a low privilege level when accessing memory; Paragraph 0060, the DMA-capable hardware module 8—requests access to the memory 14 at step 102), the DMA channel is able to access the non-secure area but unable to access the secure area (Paragraph 0060, the request to access the memory 14 will specify whether the component wishes to access the non-secure memory area 18 or the secure memory area 20… Paragraph 0062, If the privilege level of the component 4, 8 is too low… component 4, 8 is granted access only to the non-secure memory area 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Talvitie and enable the DMA channel of the DMA controller of Circello to access non-secure memories.   
One of ordinary skill in the art would be motivated to make the modifications in order to grant storage capabilities to non-secure users for storing important information/data that can be accessed at a later time while also ensuring security at secure memory regions is maintained.  

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544) in view of Talvitie (US 2021/0232327) and further in view of Choi (US 2019/0196967).

Regarding claim 2, the combination of Circello/Chun/Talvitie teaches the controller of claim 1. The combination of Circello/Chun/Talvitie does not teach an advanced peripheral bus (APB). 
Choi teaches wherein the configuration interface is an Advanced Peripheral Bus (Fig. 2, 130, System Bus; Paragraph 0035, A bus type of the AMBA protocol may include Advanced High-Performance Bus (AHB), Advanced Peripheral Bus (APB)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Choi and include an APB bus protocol for the configuration interface of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow using the commonly used and well-known APB standard, thus complying with industry standards of using APB for a highspeed and secure bus system. 

Regarding claim 3, the combination of Circello/Chun/Talvitie/Choi teaches the controller of claim 2. Circello teaches wherein the control command comprises a security attribute (Fig. 2, Security Attributes such as P/U and S/N; Paragraph 0018, particular embodiment of FIG. 2 illustrates the ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER), and the security attribute corresponds to one bit of a protection signal (Bits [P,X], [U,S], and [U,N]; Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N]). 
The combination of Circello/Chun/Talvitie does not explicitly teach a protection signal of the APB. 
Choi teaches the security attribute (Fig. 9A, Access Controller Receives Permission Bit) corresponds to one bit of a protection signal of the Advanced Peripheral Bus of the Advanced Peripheral Bus (Fig. 9A, 330, APB System Bus; Paragraph 0082, When the access permission bit S is set to indicate access permission by ‘0’ and access non-permission by ‘1’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Choi and include an APB bus protocol for the configuration interface of Circello with an access permission bit for a protection signal.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow using the commonly used and well-known APB standard, thus complying with industry standards of using APB for a highspeed and secure bus system. 

Regarding claim 7, the combination of Circello/Chun/Talvitie teaches the device of claim 8. Circello further teaches wherein when the DMA channel is operating in the secure mode and the control command received is a non-secure mode control command, the DMA channel generates an error signal in response to the non-secure mode control command (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
The combination of Circello/Chun/Talvitie does not explicitly teach that the error signal is an interrupt signal.
Choi teaches the DMA channel generates an interrupt in response to the non-secure mode control command (Paragraph 0084, interface 420-1 including the access controller 450 may interrupt the access from the application processor 410-1, based on the access control information A_INF_b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Choi and include an interrupt signal that can be transmitted to a processor in response to DMA access errors.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent unsecure accesses to secure memory locations from being transmitted, thus ensuring the security of the bus system.  

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Chun (US 2010/0017544) in view of Talvitie (US 2021/0232327) and further in view of Bonola (US 2006/0010261).

Regarding claim 4, the combination of Circello/Chun/Talvitie teaches the controller of claim 1. Circello does not explicitly teach wherein the DMA controller receives a query command generated by a processor, the DMA channel generates a reply content in response to the query command, and the reply content comprises a current state of the DMA channel.
Bonola teaches wherein the DMA controller (Fig. 1, 100, HCDMA; Paragraph 0021, FIG. 1, there is illustrated a highly concurrent direct memory access (HCDMA) controller 100) receives a query command generated by a processor (Fig. 4, 405, Request Channel; Paragraph 0034, the client requests a DMA channel from a particular HCDMA controller (step 405)), the DMA channel generates a reply content in response to the query command, and the reply content comprises a current state of the DMA channel (Paragraph 0055, the channel block 702 performs the DMA transaction and renders status if requested to do so by the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Bonola and enable the processor of Circello to request a status from the DMA channel.   
One of ordinary skill in the art would be motivated to make the modifications in order to dynamically acquire and release DMA channels by a client without intimate OS intervention (See Bonola: Paragraphs 0008 & 0009).

Regarding claim 5, the combination of Circello/Chun/Talvitie/Bonola teaches the controller of claim 4. Circello teaches wherein when the processor is operating in the secure mode (Paragraph 0019, the data processor core 21 can operate in one of three security modes that correspond to the security indicator states described above. Thus, the data processor core 21 can operate in: privileged mode, which corresponds to security indicator [P,X]). Circello does not explicitly teach wherein the reply content further comprises a current operation mode of the DMA channel.
Bonola teaches wherein when the processor is operating in the secure mode (Paragraph 0007, DMA controllers require a driver running at kernel mode, which is a higher privilege (security) level than is, for example, the application mode used by user programs), the reply content further comprises a current operation mode of the DMA channel (Paragraph 0055, After the transaction is completed and status is rendered, the client can write the descriptor label, e.g., "B", to outbound queue 712--thereby indicating that descriptor "B" is free and can be acquired for other DMA transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to incorporate the teachings of Bonola and enable the processor of Circello to request a status from the DMA channel.   
One of ordinary skill in the art would be motivated to make the modifications in order to dynamically acquire and release DMA channels by a client without intimate OS intervention (See Bonola: Paragraphs 0008 & 0009).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Talvitie (US 2021/0232327).

Regarding claim 8, Circello teaches an electronic device, comprising: a processor (Fig. 1, 21, Data Processor) configured to generate a control command, wherein the control command is configured to set an operation mode of a DMA controller (Fig. 1, 21, Data Processor Core Sends Control Command & Fig. 4, 122 Flowchart of Sending Control Command; Paragraph 0059, block 122, a privileged write access request is sent from data processor core 21 to store the state corresponding to user nonsecure mode ([U,N]) at field CHARS1_M. Wherein, if the state of CHARS1_M is changed from [P,X] to [U,N], channel 41 will subsequently masquerade as data processor core 21 operating in user nonsecure mode, and thus generate user nonsecure access requests); a memory containing a secure area (Fig. 1, 23, Memory; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23 can represented as follows: AR[DPC21, [P,X], W, M23(Addr), WData]); and the direct memory access (DMA) controller (Fig. 1, 24, DMA Controller) coupled to the processor and the memory through a bus (Fig. 1, 16, Interconnect Bus) and comprising: a DMA channel (Fig. 1, 41, DMA Channel); a configuration interface (Fig. 1, 34, Access Protection Unit; Paragraph 0040, Access requests received from masters are qualified by an access protection unit 34 of the DMA controller 24) configured to receive a control command through the configuration interface (Fig. 1, 21, Data Processor Core Sends Control Command; Paragraph 0019, Data processor core 21 can be an instruction-based data processor, a state machine, the like, and combinations thereof that can operate as a bus master to originate access requests to interconnect 16); and a mode register configured to store a register value corresponding to the control command (Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx, that defines how the channel operates), wherein when the register value is a first value, the DMA channel operates in a secure mode (Paragraph 0042, field CHARSx_S (CHannel Access Request Security Slave) indicates the security level associated with a channel when operating as a slave), and when the register value is a second value, the DMA channel operates in a non-secure mode (Paragraph 0019, privileged mode is the security mode that is the most trusted, and therefore can be referred to as the highest level security mode… than either user secure mode or user nonsecure mode); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area (Fig. 4, 116, Qualify Access Block Based on Security Mode of DMA Channel; Paragraph 0054, the access request of block 115 is qualified by the access control module 34 based upon the security indicator of the access request… Thus, the access request of block 115 will be allowed to continue).
Circello does not explicitly teach a memory containing a non-secure area, and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area.
Talvitie teaches a memory containing a secure area and a non-secure area (Fig. 1, 14, Memory with Non-Secure Region & Fig. 2, 18, Non-Secure Region; Paragraph 0051, memory 14 is divided into different logical areas… memory registers 16 collectively form a non-secure memory area 18, while others form a secure memory area 20); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area (Paragraph 0057, if the DMA-capable hardware module 8 has the elevated privilege level ‘1’, the DMA-capable hardware module 8 can access both the non-secure memory area 18 and the secure memory area 20), and when the DMA channel (Fig. 1, 8, DMA Hardware) is operating in the non-secure mode (Paragraph 0060, Following initialisation at step 100, the component—which may be the microprocessor 4 or the DMA-capable hardware module 8—requests access to the memory 14 at step 102), the DMA channel is able to access the non-secure area but unable to access the secure area (Paragraph 0062, If the privilege level of the component 4, 8 is too low, i.e. if it is ‘0’, the component 4, 8 is granted access only to the non-secure memory area 18 at step 106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Talvitie and include non-secure memory regions within the memory of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to grant storage capabilities to non-secure users for storing important information/data that can be accessed at a later time while also ensuring security at secure memory regions is maintained.  

Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Talvitie (US 2021/0232327) and further in view of Choi (US 2019/0196967).

Regarding claim 2, Circello in view of Talvitie teaches the controller of claim 1. Circello in view of Talvitie does not teach an advanced peripheral bus (APB). 
Choi teaches wherein the configuration interface is an Advanced Peripheral Bus (Fig. 2, 130, System Bus; Paragraph 0035, A bus type of the AMBA protocol may include Advanced High-Performance Bus (AHB), Advanced Peripheral Bus (APB)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Choi and include an APB bus protocol for the configuration interface of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow using the commonly used and well-known APB standard, thus complying with industry standards of using APB for a highspeed and secure bus system. 

Regarding claim 10, the combination of Circello/Talvitie/Choi teaches the device of claim 9. Circello teaches wherein the control command comprises a security attribute (Paragraph 0018, particular embodiment of FIG. 2 illustrates the ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER. The line labeled SOURCE_ID transmits information that uniquely identifies the requesting device), and the security attribute corresponds to one bit of a protection signal (Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N]). 
Circello does not explicitly teach a protection signal of the APB. 
Choi teaches the security attribute (Fig. 9A, Access Controller Receives Permission Bit) corresponds to one bit of a protection signal of the Advanced Peripheral Bus of the Advanced Peripheral Bus (Paragraph 0082, When the access permission bit S is set to indicate access permission by ‘0’ and access non-permission by ‘1’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Choi and include an APB bus protocol for the configuration interface of Circello with an access permission bit for a protection signal.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow using the commonly used and well-known APB standard, thus complying with industry standards of using APB for a highspeed and secure bus system. 

Regarding claim 14, Circello in view of Talvitie teaches the device of claim 8. Circello further teaches wherein when the DMA channel is operating in the secure mode and the control command received is a non-secure mode control command, the DMA channel generates an error signal in response to the non-secure mode control command (Paragraph 0071, A write access request to field CHARSx_M having a data field of state 0b01 (AR[WData]=0b01) results in the state of field CHARSx_M being set to privileged mode (CHARSx_M=[P,X]) if the access request is a privileged access request, otherwise, the access request is not valid and an error can be reported).
Circello does not explicitly teach that the error signal is an interrupt signal.
Choi teaches the DMA channel generates an interrupt in response to the non-secure mode control command (Paragraph 0084, interface 420-1 including the access controller 450 may interrupt the access from the application processor 410-1, based on the access control information A_INF_b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Choi and include an interrupt signal that can be transmitted to a processor in response to DMA access errors.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent unsecure accesses to secure memory locations from being transmitted, thus ensuring the security of the bus system.  

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Talvitie (US 2021/0232327) and further in view of Bonola (US 2006/0010261).

Regarding claim 11, Circello in view of Talvitie teaches the device of claim 8. Circello does not explicitly teach wherein the DMA controller receives a query command generated by a processor, the DMA channel generates a reply content in response to the query command, and the reply content comprises a current state of the DMA channel.
Bonola teaches wherein the processor queries a current state of the DMA channel with a query command (Fig. 4, 405, Request Channel; Paragraph 0034, FIG. 4, there is illustrated the general process followed by a client to perform DMA transactions. First, the client requests a DMA channel from a particular HCDMA controller (step 405)), the DMA channel generates a reply content in response to the query command, and the reply content comprises the current state (Paragraph 0055, After reading the DMA transaction instruction, the channel block 702 performs the DMA transaction and renders status if requested to do so by the client. Status is only rendered if it is requested by the descriptor as programmed by the client or if the DMA channel is configured to render status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Bonola and enable the processor of Circello to request a status from the DMA channel.   
One of ordinary skill in the art would be motivated to make the modifications in order to dynamically acquire and release DMA channels by a client without intimate OS intervention (See Bonola: Paragraphs 0008 & 0009).

Regarding claim 12, the combination of Circello/Talvitie/Bonola teaches the device of claim 11. Circello teaches wherein when the processor is operating in the secure mode (Paragraph 0019, the data processor core 21 can operate in one of three security modes that correspond to the security indicator states described above. Thus, the data processor core 21 can operate in: privileged mode, which corresponds to security indicator [P,X]). Circello does not explicitly teach wherein the reply content further comprises a current operation mode of the DMA channel.
Bonola teaches wherein when the processor is operating in the secure mode (Paragraph 0007, DMA controllers require a driver running at kernel mode, which is a higher privilege (security) level than is, for example, the application mode used by user programs), the reply content further comprises a current operation mode of the DMA channel (Paragraph 0055, After the transaction is completed and status is rendered, the client can write the descriptor label, e.g., "B", to outbound queue 712--thereby indicating that descriptor "B" is free and can be acquired for other DMA transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Bonola and enable the processor of Circello to request a status from the DMA channel.   
One of ordinary skill in the art would be motivated to make the modifications in order to dynamically acquire and release DMA channels by a client without intimate OS intervention (See Bonola: Paragraphs 0008 & 0009).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tanaka (US 2005/0223136) and further in view of Talvitie (US 2021/0232327).

Regarding claim 16, Circello teaches a method of operating a DMA controller, the DMA controller is configured to access (Fig. 1, 21, Data Processor Core Sends Control Command & Fig. 4, 122 Flowchart of Sending Control Command) a memory containing a secure area (Fig. 1, 23, Memory; Paragraph 0033, a privileged write access request from data processor core 21 to a location of memory 23 can represented as follows: AR[DPC21, [P,X], W, M23(Addr), WData]), the method comprising: controlling the DMA channel to operate in a secure mode by setting a register value of a mode register of the DMA channel (Paragraph 0041, Each channel of the DMA controller 24 has a corresponding configuration register, generically referred to as DCRx, that defines how the channel operates); setting a memory address register and a byte count register of the DMA channel (Fig. 3 Registers are set; Paragraph 0041, Fields specifically illustrated at each DCRx register of FIG. 3 include fields labeled: CHARSx_S; CHARSx_M; SOURCEx/RANGE; and DESTx… Paragraph 0042, The field SOURCEx/RANGE is used to indicate a source address of a memory location and quantity of information to be moved); and controlling the DMA channel to perform data transfer based on the memory address register and the byte count register (Paragraph 0055, it is presumed that the field SOURCE1/RANGE includes a value of DTI_S(M23), which indicates a first address of memory 23 from which information is to be read).
Circello does not explicitly teach searching for a DMA channel in an idle state in the DMA controller.
Tanaka teaches searching for a DMA channel in an idle state (Paragraph 0130, host processor 21 submits a DMA, request to the DMAC 24. The DMAC 24, on the other hand, polls a DMA request at predetermined intervals during idle times between DMA cycles) in the DMA controller (Fig. 15, S41 & S42, DMAC Read Channel Status; Paragraph 0132, (Step S42) Based on the channel status, the DMAC 24 determines whether there is an active DMA request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Tanaka and allow the DMA controller to search for DMA channels that are idle and with data transfer requests waiting to be serviced.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to activate DMA channels based on data transfer request detection, thus providing additional DMA capabilities to the host processor (See Tanaka: Paragraphs 0138) while also providing power and computation savings.
Circello does not explicitly teach a memory containing a non-secure area, and when the DMA channel is operating in the non-secure mode, the DMA channel is able to access the non-secure area but unable to access the secure area.
Talvitie teaches a memory containing a secure area and a non-secure area (Fig. 1, 14, Memory with Non-Secure Region & Fig. 2, 18, Non-Secure Region; Paragraph 0051, memory 14 is divided into different logical areas… some of these memory registers 16 collectively form a non-secure memory area 18, while others form a secure memory area 20); wherein when the DMA channel is operating in the secure mode, the DMA channel is able to access the secure area and the non-secure area (Paragraph 0057, if the DMA-capable hardware module 8 has the elevated privilege level ‘1’, the DMA-capable hardware module 8 can access both the non-secure memory area 18 and the secure memory area 20), and when the DMA channel (Fig. 1, 8, DMA Hardware) is operating in the non-secure mode (Paragraph 0060, Following initialisation at step 100, the component—which may be the microprocessor 4 or the DMA-capable hardware module 8—requests access to the memory 14 at step 102), the DMA channel is able to access the non-secure area but unable to access the secure area (Paragraph 0062, If the privilege level of the component 4, 8 is too low, i.e. if it is ‘0’, the component 4, 8 is granted access only to the non-secure memory area 18 at step 106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Talvitie and include non-secure memory regions within the memory of Circello.   
One of ordinary skill in the art would be motivated to make the modifications in order to grant storage capabilities to non-secure users for storing important information/data that can be accessed at a later time while also ensuring security at secure memory regions is maintained.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Circello (US 2014/0259149) in view of Tanaka (US 2005/0223136) in view of Talvitie (US 2021/0232327) and further in view of Choi (US 2019/0196967).

Regarding claim 19, the combination of Circello/Tanaka/Talvitie teaches the method of claim 16. Circello teaches wherein the step of setting the register value of the mode register of the DMA channel comprises: sending a control command through a bus to set the mode register (Fig. 2, Processor transmits control and security indicator information to set in registers; Paragraph 0018, ATTRIBUTES lines to include line portions labeled SOURCE_ID, P/U, S/N, and OTHER), wherein the control command comprises a security attribute, and the security attribute corresponds to one bit of a protection signal (Paragraph 0018, security indicator information provided to interconnect 16 can have one of three states referred to herein as, [P,X], [U,S], and [U,N]). 
The combination of Circello/Tanaka/Talvitie does not explicitly teach a protection signal of the Advanced Peripheral Bus. 
Choi teaches sending a control command through an Advanced Peripheral Bus (Fig. 9A, 330, APB System Bus; Paragraph 0078, an access signal ACS_a may be output to a system bus 330. The access signal ACS_A may include address information ADDR, data DT, and access permission information A_P); wherein the control command comprises a security attribute (Fig. 9A, Access Controller Receives Permission Bit), and the security attribute (Paragraph 0067, ID identifier 252 may receive the access control information A_INF and the ID information M_ID) corresponds to one bit of a protection signal of the Advanced Peripheral Bus (Paragraph 0082, When the access permission bit S is set to indicate access permission by ‘0’ and access non-permission by ‘1’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Choi and include an APB bus protocol for the configuration interface of Circello for configuring register states.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow using the commonly used and well-known APB standard, thus complying with industry standards of using APB for a highspeed and secure bus system. 

Allowable Subject Matter

Claims 6, 13, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2010/0057960 to Renno discloses DMA peripheral access to secure/non-secure flash storage memory. 
US PGPUB 2018/0203815 to Rochford discloses DMA controller state machine with an idle state. 
US PGPUB 2004/0139346 to Watt discloses a DMA controller that enables access to a memory with both secure and non-secure memory regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184